Opinion issued March 11, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00756-CV
                            ———————————
LINDA WEST, INDIVIDUALLY AS WRONGFUL DEATH BENEFICIARY
OF ROBERT WEST, JR. DECEASED AND ON BEHALF OF THE ESTATE
                OF ROBERT WEST JR., Appellant
                                        V.
IRA H. LIEBER, M.D., LIEBER-MOORE CARDIOLOGY ASSOCIATES, -
P.A., AND TEXAS CARDIOLOGY ASSOCIATES OF HOUSTON, Appellees


                    On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-78506


                          MEMORANDUM OPINION

      Appellant has filed an unopposed motion for voluntary dismissal of her

appeal. See TEX. R. APP. P. 42.2(a). The Court has not yet issued a decision in this

appeal.
      Accordingly, we grant appellant’s motion and dismiss the appeal. We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Landau, and Hightower.




                                        2